DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/16/2021 have been fully considered but they are not persuasive. Applicant argues, on page 8 last paragraph, that Phan discloses a paging window POW consists of multiple subframes rather than a PO that consists of a single subframe. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a PO that consists of a single subframe) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues, on page 8 last paragraph, that the paging window is selected from at least one radio frame rather than from multiple subframes. The examiner respectfully disagrees. Since the frame consists of a number of subframes (.e.g., 10 subframes), the paging window consists of two or more paging occasions selected from the subframes. Applicant argues, on page 9 first paragraph, that Phan is silent on the reference PF (paging frame). The examiner respectfully disagrees. Phan discloses calculating the reference PF (paging frame) using the equation on page 3 line 4. Applicant argues further, that  Phan is not disclosing the at least one radio frame or K2 radio frames after the reference PF. The examiner respectfully disagrees. Phan teaches determining the system frame index of the reference PF as an integer SFN mod T (.e.g., 5), thus it is obvious to one of ordinary skill in the art that K1 = 4 radio frames ahead of the reference frame and K2 radio frames after the reference frame. An additional reference (Liu et al. (US 20180199308 A1) ) is combined to illustrate teaching this limitation. Therefore, claim 1 and its dependent claims 2-4 are maintained rejected using new ground of rejection.
Applicant argues, on page 10 second paragraph , that rejections to independent claims 6, 13, and 18 should be withdrawn for reciting similar features as claim 1. The examiner respectfully disagrees.  Since claim 1 is maintained rejected, Claims 6-8, 13-16, and 18-20 are similarly rejected.
Applicant argues, on page 10 paragraph IV, that claim 10 and 22 are patentable for depending from claims 6 and 18 respectively. The examiner respectfully disagrees. Since claims 6 and 18 are maintained rejected, claims 10 and 22 are not allowed.
Applicant argues, on page 10 paragraph V, that claims 11 and 23 are patentable for depending from claims 6 and 18 respectively. The examiner respectfully disagrees. Since claims 6 and 18 are maintained rejected, claims 11 and 23 are not allowed.
Applicant argues, on page 10 paragraph VI, that claims 12 and 24 are patentable for depending from claims 6 and 18 respectively. The examiner respectfully disagrees. Since claims 6 and 18 are maintained rejected, claims 12 and 24 are not allowed.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-9 and 13-21 are rejected under 35 U.S.C. 103 as being unpatentable over Phan et al. (WO 2017/145120 A1) in view of Liu et al. (US 20180199308 A1)

Regarding claim 1, Phan et al. teach A method for paging (Phan page 9 line 5 a method in a network node for paging), comprising: 
determining, by a network device, a paging window for performing paging for a terminal device (Phan page 9 line 6 a paging occasion window (POW) assigned to the terminal), wherein the paging window comprises S candidate paging occasions (POs), and S is a positive integer greater than 1 (Phan page 9 lines 6-7 the POW comprising two or more POs, Phan page 18 line 29 The POW, which is a set/number of POs within a paging cycle); and 
monitoring, by the network device, whether a carrier in an unlicensed frequency band is idle (Phan page 1 lines 30-31 a so called Listen-Before-Talk (LBT) method needs to be applied  before transmitting on a channel in the unlicensed spectrum) based on the paging window (Phan page 23 lines 22- Subject to LBT, the base station 12 transmits a paging message to the UE 14 in the determined PO within the POW);  
wherein the determination, by the network device, the paging position for paging the terminal the terminal device further comprising:
selecting, by the network device, S POs in at least one radio frame as the paging window (Phan page 2 lines 12-13 The eNB of an LTE system can configure Ns={1, 2, 4} Paging Occasions (PO) per Paging Frame (PF), Phan page 21 lines 28-29 the network node 14 configures the POW to occur once per radio frame) wherein the at least one radio frame comprises a reference PF (Phan page 3 line 4 SFN mod T= (T div N)*(UE_ID mod N))or 
119141-5035-US29wherein the at least one radio frame comprises the reference PF, K1 radio frames ahead of the reference PF and/or K2 radio frames after the reference PF where K1 and K2 are positive integers (Note Phan teaches determining the system frame index of the reference PF as an integer SFN mod T (.e.g., 5), thus it is obvious to one of ordinary skill in the art that K1 = 4 radio frames ahead of the reference frame and K2 radio frames after the reference frame). 
In a similar endeavor, Liu et al. teach
wherein the at least one radio frame comprises the reference PF, K1 radio frames ahead of the reference PF and/or K2 radio frames after the reference PF where K1 and K2 are positive integers (Liu Table 1 and Fig. 4 Case C showing the ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified Phan et al. by incorporating Liu et al. example to arrive at the invention.
The motivation of doing so would have saved power of monitoring paging by not monitoring non-paging frames.

Regarding claim 2, the combination of Phan et al. and Liu et al. teaches the method according to claim 1, further comprising: 
performing, by the network device, paging for the terminal device at a PO in the paging window according to a monitoring result (Phan page 23 lines 22-23 Subject to LBT, the base station 12 transmits a paging message to the UE 14 in the determined PO within the POW).    

Regarding claim 3, the combination of Phan et al. and Liu et al. teaches the method according to claim 1, wherein determining, by a network device, a paging window for performing paging for a terminal device comprises: 
determining, by the network device, among a reference paging frame (PF) for performing paging for the terminal device, a reference PO (Phan page 3 line 7 i_s = floor(UE_ID/N) mod Ns. Note: i_s is the index of the reference PO); and 
determining, by the network device, the reference PO, M1 POs ahead of the reference PO and/or M2 POs after the reference PO, as the paging window, where M1 The eNB of an LTE system can configure Ns={1, 2, 4} Paging Occasions (PO) per Paging Frame (PF)).  

Regarding claim 4, the combination of Phan et al. and Liu et al. teaches the method according to claim 3, wherein an index of the reference PO is i_s=(                         
                            
                                
                                    U
                                    E
                                    -
                                    I
                                    D
                                     
                                    m
                                    o
                                    d
                                     
                                    N
                                
                            
                        
                    ) mod Ns (Phan page 3 line 7 i_s = floor(UE_ID/N) mod Ns), wherein UE-ID is a device identity of the terminal device (Phan page 2 lines 14-15 the UE identity, specifically the 15 International Mobile Subscriber Identity (IMSI) of the UE, Phan page 3 line 24 UE_ID: IMSI mod 1024), N is an amount of PFs available for paging in one paging cycle (Phan page 3 lines 15- 23 N: min (T,nB), T: DRX cycle of the UE, nB: 4T, 2T, T, T/2, T/4, T/8, T/16, T/32, Phan page 5 table Default paging cycle, used to derive T in TS 36.304. Value rf32 corresponds to 32 radio frames), Ns is an amount of POs comprised in one PF (Phan page 2 lines 12-13 The eNB of an LTE system can configure Ns={1, 2, 4} Paging Occasions (PO) per Paging Frame (PF).), and                         
                            
                                
                            
                        
                     means rounding down.(Phan page 3 line 7  floor(UE_ID/N) ).

Regarding claim 6, Phan et al. teach A method for paging, comprising: 
a paging occasion window (POW) assigned to the terminal), wherein the paging window comprises S candidate paging occasions (POs), and S is a positive integer greater than 1 (Phan page 9 lines 6-7 the POW comprising two or more POs); and 
monitoring, by the terminal device, a paging message sent from the network device at the candidate paging window (Phan page 5 lines 20-21 the terminal monitors a set of POs).;
wherein the determining, by the terminal device, the paging window for the network device to perform paging the terminal device further comprising
selecting, by the terminal device, S POs in at least one radio frame as the paging window (Phan page 22 lines 5-7 The terminal determines a first subframe of a set of one or more POs (i.e., a PO set), Phan page 9 lines 6-7 the POW comprising two or more POs, Phan page 18 line 29 The POW, which is a set/number of POs within a paging cycle), wherein the at least one radio frame comprises a reference PF (Phan page 3 lines 3-4 PF is given by following equation:
SFN mod T= (T div N)*(UE_ID mod N)); or 
119141-5035-US29wherein the at least one radio frame comprises the reference PF, K1 radio frames ahead of the reference PF and/or K2 radio frames after the reference PF (Phan the POW always starts at subframe #0), where K1 and K2 are positive integers (Phan page 12 lines 31-32 a configurable set/number of POW occasions consisting of multiple - potentially subsequent – subframes).  
119141-5035-US29wherein the at least one radio frame comprises the reference PF, K1 radio frames ahead of the reference PF and/or K2 radio frames after the reference PF where K1 and K2 are positive integers (Note Phan teaches determining the system frame index of the reference PF as an integer SFN mod T (.e.g., 5), thus it is obvious to one of ordinary skill in the art that K1 = 4 radio frames ahead of the reference frame and K2 radio frames after the reference frame). 
In a similar endeavor, Liu et al. teach
wherein the at least one radio frame comprises the reference PF, K1 radio frames ahead of the reference PF and/or K2 radio frames after the reference PF where K1 and K2 are positive integers (Liu Table 1 and Fig. 4 Case C showing the reference frame SFN=19 with K1 frames ahead and K2 frames after, i.e., K1 =18 and K2=147-19=128).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified Phan et al. by incorporating Liu et al. example to arrive at the invention.
The motivation of doing so would have saved power of monitoring paging by not monitoring non-paging frames.


Regarding claim 7, the combination of Phan et al. and Liu et al. teaches the method according to claim 6, wherein determining, by a terminal device, a paging window for a network device to perform paging for a terminal device, comprises: 
determining, by the terminal device, among a reference paging frame (PF) for the network device to perform paging for the terminal device, a reference PO (Phan page 3 line 7 i_s = floor(UE_ID/N) mod Ns. Note: i_s is the index of the reference PO); and 
determining, by the terminal device, the reference PO, M1 POs ahead of the reference PO and/or M2 POs after the reference PO, as the paging window, where M1 and M2 are positive integers (Phan page 2 lines 12-13 The eNB of an LTE system can configure Ns={1, 2, 4} Paging Occasions (PO) per Paging Frame (PF)).  
  

Regarding claim 8, the combination of Phan et al. and Liu et al. teaches the method according to claim 7, wherein an index of the reference PO is i_s=(                         
                            
                                
                                    U
                                    E
                                    -
                                    I
                                    D
                                     
                                    m
                                    o
                                    d
                                     
                                    N
                                
                            
                        
                    ) mod Ns (Phan page 3 line 7 i_s = floor(UE_ID/N) mod Ns), wherein UE-ID is a device identity of the terminal device (Phan page 2 lines 14-15 the UE identity, specifically the 15 International Mobile Subscriber Identity (IMSI) of the UE, Phan page 3 line 24 UE_ID: IMSI mod 1024), N is an amount of PFs available for paging in one paging cycle (Phan page 3 lines 15- 23 N: min (T,nB), T: DRX cycle of the UE, nB: 4T, 2T, T, T/2, T/4,  5 table Default paging cycle, used to derive T in TS 36.304. Value rf32 corresponds to 32 radio frames), Ns is an amount of POs comprised in one PF (Phan page 2 lines 12-13 The eNB of an LTE system can configure Ns={1, 2, 4} Paging Occasions (PO) per Paging Frame (PF).), and                         
                            
                                
                            
                        
                     means rounding down.(Phan page 3 line 7  floor(UE_ID/N) ).

Regarding claim 9, the combination of Phan et al. and Liu et al. teaches the method according to claim 6, wherein determining, by a terminal device, a paging window for a network device to perform paging for a terminal device, comprises: 
selecting, by the terminal device, S POs in at least one radio frame as the paging window (Phan page 22 lines 5-7 The terminal determines a first subframe of a set of one or more POs (i.e., a PO set), Phan page 9 lines 6-7 the POW comprising two or more POs, Phan page 18 line 29 The POW, which is a set/number of POs within a paging cycle), wherein the at least one radio frame comprises a reference PF (Phan page 3 lines 3-4 PF is given by following equation:
SFN mod T= (T div N)*(UE_ID mod N)); or 
119141-5035-US29wherein the at least one radio frame comprises the reference PF, K1 radio frames ahead of the reference PF and/or K2 radio frames after the reference PF (Phan page 19 line18 the POW always starts at subframe #0), where K1 and K2 are positive integers (Phan page 12 lines 31-32 a configurable set/number of POW ).  

Regarding claim 13, Phan et al. teach A network device (Phan page 13 line 21 The network node 12), comprising:
a processor (The network node 12 comprises .. processor 20); 
a memory for storing instructions executable by the processor (Phan page 14 lines 20-21 the processor 20 may execute instructions stored in the storage 22);
 wherein when the instructions are executed, the network device is caused to: 
determine a paging window for performing paging for a terminal device (Phan page 9 line 6 a paging occasion window (POW) assigned to the terminal), wherein the paging window comprises S candidate paging occasions (POs), and S is a positive integer greater than 1 (Phan page 9 lines 6-7 the POW comprising two or more POs, Phan page 18 line 29 The POW, which is a set/number of POs within a paging cycle); and 

monitor whether a carrier in an unlicensed frequency band is idle (Phan page 1 lines 30-31 a so called Listen-Before-Talk (LBT) method needs to be applied  before transmitting on a channel in the unlicensed spectrum) based on the paging window (Phan page 23 lines 22-23 Subject to  
wherein when the instructions are executed, the network device is further caused to:
select S POs in at least one radio frame as the paging window (Phan page 2 lines 12-13 The eNB of an LTE system can configure Ns={1, 2, 4} Paging Occasions (PO) per Paging Frame (PF), Phan page 21 lines 28-29 the network node 14 configures the POW to occur once per radio frame), wherein the at least one radio frame comprises a reference PF (Phan page 19 line18 the POW always starts at subframe #0)or 
119141-5035-US29wherein the at least one radio frame comprises the reference PF, K1 radio frames ahead of the reference PF and/or K2 radio frames after the reference PF where K1 and K2 are positive integers (Note Phan teaches determining the system frame index of the reference PF as an integer SFN mod T (.e.g., 5), thus it is obvious to one of ordinary skill in the art that K1 = 4 radio frames ahead of the reference frame and K2 radio frames after the reference frame). 
In a similar endeavor, Liu et al. teach
wherein the at least one radio frame comprises the reference PF, K1 radio frames ahead of the reference PF and/or K2 radio frames after the reference PF where K1 and K2 are positive integers (Liu Table 1 and Fig. 4 Case C showing the reference frame SFN=19 with K1 frames ahead and K2 frames after, i.e., K1 =18 and K2=147-19=128).

The motivation of doing so would have saved power of monitoring paging by not monitoring non-paging frames.

Regarding claim 14, the combination of Phan et al. and Liu et al. teaches network device according to claim 13, wherein when the instructions are executed, the network device is further caused to: 
119141-5035-US31a sending unit (Phan page 14 lines 8-9 The interface 18 may also include a radio transmitter and/or receiver that may be coupled to or a part of the antenna 19) configured to page the terminal device at a PO in the paging window according to a monitoring result (Phan page 23 lines 22-23 Subject to LBT, the base station 12 transmits a paging message to the UE 14 in the determined PO within the POW);    
119141-5035-US29wherein the at least one radio frame comprises the reference PF, K1 radio frames ahead of the reference PF and/or K2 radio frames after the reference PF where K1 and K2 are positive integers (Note Phan teaches determining the system frame index of the reference PF as an integer SFN mod T (.e.g., 5), thus it is obvious to one of ordinary skill in the art that K1 = 4 radio frames ahead of the reference frame and K2 radio frames after the reference frame). 
In a similar endeavor, Liu et al. teach
or K2 radio frames after the reference PF where K1 and K2 are positive integers (Liu Table 1 and Fig. 4 Case C showing the reference frame SFN=19 with K1 frames ahead and K2 frames after, i.e., K1 =18 and K2=147-19=128).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified Phan et al. by incorporating Liu et al. example to arrive at the invention.
The motivation of doing so would have saved power of monitoring paging by not monitoring non-paging frames.

Regarding claim 15, the combination of Phan et al. and Liu et al. teaches network device according to claim 13, wherein when the instructions are executed, the network device is caused to: 
determine, among a reference paging frame (PF) for performing paging for the terminal device, a reference PO (Phan page 3 line 7 i_s = floor(UE_ID/N) mod Ns. Note: i_s is the index of the reference PO); and
determine the reference PO, M1 POs ahead of the reference PO and/or M2 POs after the reference PO, as the paging window, where M1 and M2 are positive integers (Phan page 2 lines 12-13 The eNB of an LTE system can configure Ns={1, 2, 4} Paging Occasions (PO) per Paging Frame (PF)).  
  
Regarding claim 16, the combination of Phan et al. and Liu et al. teaches network device according to claim 15, wherein index of the reference PO is i_s=(                         
                            
                                
                                    U
                                    E
                                    -
                                    I
                                    D
                                     
                                    m
                                    o
                                    d
                                     
                                    N
                                
                            
                        
                    ) mod Ns (Phan page 3 line 7 i_s = floor(UE_ID/N) mod Ns), wherein UE-ID is a device identity of the terminal device (Phan page 2 lines 14-15 the UE identity, specifically the 15 International Mobile Subscriber Identity (IMSI) of the UE, Phan page 3 line 24 UE_ID: IMSI mod 1024), N is an amount of PFs available for paging in one paging cycle (Phan page 3 lines 15- 23 N: min (T,nB), T: DRX cycle of the UE, nB: 4T, 2T, T, T/2, T/4, T/8, T/16, T/32, Phan page 5 table Default paging cycle, used to derive T in TS 36.304. Value rf32 corresponds to 32 radio frames), Ns is an amount of POs comprised in one PF (Phan page 2 lines 12-13 The eNB of an LTE system can configure Ns={1, 2, 4} Paging Occasions (PO) per Paging Frame (PF).), and                         
                            
                                
                            
                        
                     means rounding down.(Phan page 3 line 7  floor(UE_ID/N) ).

select S POs in at least one radio frame as the paging window (Phan page 2 lines 12-13 The eNB of an LTE system can configure Ns={1, 2, 4} Paging Occasions (PO) per Paging Frame (PF), Phan page 21 lines 28-29 the network node 14 configures the POW to occur once per radio frame), wherein the at least one radio frame comprises a reference PF (Phan page 19 line18 the POW always starts at subframe #0)or 
the POW always starts at subframe #0), where K1 and K2 are positive integers (Phan page 16 lines 31-32 a configurable set/number of POW occasions consisting of multiple - potentially subsequent – subframes).  

Regarding claim 18, Phan et al. teach A terminal device (Phan page 14 line 29 The WD 14)  for paging, comprising: 
a processor (Phan page 14 lines 29-30 The WD 14 comprises.. processor 26); 
a memory (Phan page 14 lines 29-30 The WD 14 comprises.. storage 28) for storing instructions executable by the processor (Phan page 15 lines 14-15 The storage 28 may store any suitable data, instructions); wherein when the instructions are executed, the terminal device is caused to: 
determine a paging window for a network device to perform paging for a terminal device (Phan page 9 line 6 a paging occasion window (POW) assigned to the terminal), wherein the paging window comprises S candidate paging occasions (POs), and S is a positive integer greater than 1 (Phan page 9 lines 6-7 the POW comprising two or more POs); and
monitor a paging message sent from the network device at the paging window (Phan page 5 lines 20-21 the terminal monitors a set of POs).  .

select S POs in at least one radio frame as the paging window (Phan page 2 lines 12-13 The eNB of an LTE system can configure Ns={1, 2, 4} Paging Occasions (PO) per Paging Frame (PF), Phan page 21 lines 28-29 the network node 14 configures the POW to occur once per radio frame) wherein the at least one radio frame comprises a reference PF (Phan page 19 line18 the POW always starts at subframe #0)or 
119141-5035-US29wherein the at least one radio frame comprises the reference PF, K1 radio frames ahead of the reference PF and/or K2 radio frames after the reference PF where K1 and K2 are positive integers (Note Phan teaches determining the system frame index of the reference PF as an integer SFN mod T (.e.g., 5), thus it is obvious to one of ordinary skill in the art that K1 = 4 radio frames ahead of the reference frame and K2 radio frames after the reference frame). 
In a similar endeavor, Liu et al. teach
wherein the at least one radio frame comprises the reference PF, K1 radio frames ahead of the reference PF and/or K2 radio frames after the reference PF where K1 and K2 are positive integers (Liu Table 1 and Fig. 4 Case C showing the reference frame SFN=19 with K1 frames ahead and K2 frames after, i.e., K1 =18 and K2=147-19=128).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified Phan et al. by incorporating Liu et al. example to arrive at the invention.

Regarding claim 19, Phan et al. teach terminal device according to claim 18, wherein when the instructions are executed, the terminal device is caused to: 
determine, among a reference paging frame (PF) for the network device to perform paging for the terminal device, a reference PO (Phan page 3 line 7 i_s = floor(UE_ID/N) mod Ns. Note: i_s is the index of the reference PO); and 
determine the reference PO, M1 POs ahead of the reference PO and/or M2 POs after the reference PO, as the paging window, where M1 and M2 are positive integers (Phan page 2 lines 12-13 The eNB of an LTE system can configure Ns={1, 2, 4} Paging Occasions (PO) per Paging Frame (PF)).  

Regarding claim 20, the combination of Phan et al. and Liu et al. teaches terminal device according to claim 19, 
wherein an index of the reference PO is i_s=(                         
                            
                                
                                    U
                                    E
                                    -
                                    I
                                    D
                                     
                                    m
                                    o
                                    d
                                     
                                    N
                                
                            
                        
                    ) mod Ns (Phan page 3 line 7 i_s = floor(UE_ID/N) mod Ns), wherein UE-ID is a device identity of the terminal device (Phan page 2 lines 14-15 the UE identity, specifically the 15 International Mobile Subscriber Identity (IMSI) of the UE, Phan page 3 line 24 UE_ID: IMSI mod 1024), N is an amount of PFs available for paging in one paging cycle (Phan page 3 lines 15- 23 N: min (T,nB), T: DRX cycle of the UE, nB: 4T, 2T, T, T/2, T/4, T/8, T/16, T/32, Phan page 5 table Default paging cycle, used to derive T in TS 36.304. Value rf32 corresponds to 32 radio frames), Ns is an amount of POs The eNB of an LTE system can configure Ns={1, 2, 4} Paging Occasions (PO) per Paging Frame (PF).), and                         
                            
                                
                            
                        
                     means rounding down.(Phan page 3 line 7  floor(UE_ID/N) ).

Regarding claim 21, the combination of Phan et al. and Liu et al. teaches terminal device according to claim 18, wherein when the instructions are executed, the terminal device is caused to: 
select S POs in at least one radio frame as the paging window (Phan page 2 lines 12-13 The eNB of an LTE system can configure Ns={1, 2, 4} Paging Occasions (PO) per Paging Frame (PF), Phan page 21 lines 28-29 the network node 14 configures the POW to occur once per radio frame) wherein the at least one radio frame comprises a reference PF (Phan page 19 line18 the POW always starts at subframe #0)or 
119141-5035-US29wherein the at least one radio frame comprises the reference PF, K1 radio frames ahead of the reference PF and/or K2 radio frames after the reference PF (Phan page 19 line18 the POW always starts at subframe #0), where K1 and K2 are positive integers (Phan page 16 lines 31-32 a configurable set/number of POW occasions consisting of multiple - potentially subsequent – subframes). 
Claims 10 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Phan et al., in view of Liu et al., an in further view of FREDERIKSEN et al. (WO 2017/211682 A1).

Regarding claim 10, the combination of Phan et al. and Liu et al. teaches method according to claim 9, but do not teach
wherein selecting, by the terminal device, S POs in at least one radio frame as the paging window, comprises: 
receiving, by the terminal device, second indication information sent from the network device, wherein the second indication information is used to indicate positions of the S POs; or 
obtaining, by the terminal device, positions of the S POs which are pre-stored in the terminal device.  
In a similar endeavor, FREDERIKSEN et al. teach
wherein selecting, by the terminal device, S POs in at least one radio frame as the paging window, comprises: 
receiving, by the terminal device, second indication information sent from the network device (FREDERIKSEN page 10 lines 23-24 receiving first configuration information of the paging detection window in broadcast information provided in the mobile communication system), wherein the second indication information is used to indicate positions of the S POs (FREDERIKSEN Page 11 lines 3-5 The second configuration information may comprise at least one of: 
-	information indicative of the length of the paging detection window, and
); or 
obtaining, by the terminal device, positions of the S POs which are pre-stored in the terminal device (FREDERIKSEN page 10 line 25 storing of the first configuration information).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of Phan et al. and Liu et al. by incorporating FREDERIKSEN configuration information reception to arrive at the invention.
The motivation of doing so would have provided the mobile terminal with the required information for monitoring the paging occasions.
 
Regarding claim 22, the combination of Phan et al. and Liu et al. teaches terminal device according to claim 21, but does not teach
wherein when the instructions are executed, the terminal device is caused to: 
receive second indication information sent from the network device via a receiving unit, wherein the second indication information is used to indicate positions of the S POs; or 
obtain positions of the S POs which are pre-stored in the terminal device.  
In a similar endeavor, FREDERIKSEN et al. teach
wherein selecting, by the terminal device, S POs in at least one radio frame as the paging window, comprises: 
receiving first configuration information of the paging detection window in broadcast information provided in the mobile communication system), wherein the second indication information is used to indicate positions of the S POs (FREDERIKSEN Page 11 lines 3-5 The second configuration information may comprise at least one of: 
-	information indicative of the length of the paging detection window, and
-	information indicative of the beginning of the paging detection window); or 
obtain positions of the S POs which are pre-stored in the terminal device (FREDERIKSEN page 10 line 25 storing of the first configuration information).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of Phan et al. and Liu et al.by incorporating FREDERIKSEN configuration information reception to arrive at the invention.
The motivation of doing so would have provided the mobile terminal with the required information for monitoring the paging occasions.

Claims 11 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Phan et al. in view Liu et al.,  in further view of  FREDERIKSEN et al., and in further view of Sun et al. (US 20170303236 A1).

Regarding claim 11, the combination of  Phan et al., Liu et al.,  and FREDERIKSEN et al. teaches the method according to claim 10, but does not teach
wherein receiving, by the terminal device, second indication information sent from the network device, comprises:
receiving, by the terminal device, the second indication information sent from the network device through a carrier in a licensed frequency band.  
In a similar endeavor, Sun et al. teach
wherein receiving, by the terminal device, second indication information sent from the network device (Sun [0075] UEs 115-a and UE 115-b may detect paging queue status indications (i.e., pending paging indication, paging queue empty indication) transmitted in DL transmission 215), comprises:
receiving, by the terminal device, the second indication information sent from the network device through a carrier in a licensed frequency band.  (Sun [00683] The LTE/LTE-A carrier may also be used in a licensed assisted access (LAA) mode where a UE is configured with an LTE/LTE-A cell in licensed spectrum as a primary cell and one or more secondary cells in unlicensed or shared frequency spectrum in a carrier aggregation mode).

The motivation of doing so would have two options for sending the paging indications to enhance the data transmission capacity.

Regarding claim 23, the combination of  Phan et al., Liu et al.,  and FREDERIKSEN et al. teaches the terminal device according to claim 22, but does not teach
wherein when the instructions are executed, the terminal device is caused to: 
receive the second indication information sent from the network device through a carrier in a licensed frequency band.  
In a similar endeavor, Sun et al. teach
Receive the second indication information sent from the network device through a carrier in a licensed frequency band.  (Sun [00683] The LTE/LTE-A carrier may also be used in a licensed assisted access (LAA) mode where a UE is configured with an LTE/LTE-A cell in licensed spectrum as a primary cell and one or more secondary cells in unlicensed or shared frequency spectrum in a carrier aggregation mode).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of  Phan et al., Liu et al.,  and FREDERIKSEN et al. by incorporating Sun et al. reception over licensed spectrum when it is lightly loaded to arrive at the invention .
.

Claims 12 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Phan et al., in view of Liu et al.,  in further view of  FREDERIKSEN et al., and in further view of Damnjanovic et al. (US 20160057731 A1).

Regarding claim 12, the combination of  Phan et al., Liu et al.,  and FREDERIKSEN et al. teaches the  method according to claim 10, but does not teach
 wherein receiving, by the terminal device, second indication information sent from the network device, comprises: 
receiving, by the terminal device, the second indication information sent from the network device through a carrier in an unlicensed frequency band.  
In a similar endeavor, Damnjanovic et al. teach
wherein receiving, by the terminal device, second indication information sent from the network device (Damnjanovic [0015] the indication of the time window may be received in a system information block or a master information block), comprises: 
receiving, by the terminal device, the second indication information sent from the network device through a carrier in an unlicensed frequency band (Damnjanovic [0017] receive, at a UE during a predetermined time over an unlicensed radio frequency spectrum band, a transmission including a paging group indicator and an indication of a time window).

The motivation of doing so would have enhanced the data transmission capacity.

Regarding claim 24, the combination of  Phan et al., Liu et al.,  and FREDERIKSEN et al. teaches the terminal device according to claim 22, but does not teach
wherein when the instructions are executed, the terminal device is caused to: 
receive the second indication information sent from the network device through a carrier in an unlicensed frequency band
In a similar endeavor, Damnjanovic et al. teach
receive the second indication information sent from the network device through a carrier in an unlicensed frequency band (Damnjanovic [0017] receive, at a UE during a predetermined time over an unlicensed radio frequency spectrum band, a transmission including a paging group indicator and an indication of a time window).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have the combination of Phan et al., Liu et al., and FREDERIKSEN et al.  by incorporating Damnjanovic et al. reception over unlicensed spectrum to arrive at the invention.
The motivation of doing so would have enhanced the data transmission capacity.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID M ELNOUBI whose telephone number is (571)272-9732. The examiner can normally be reached Monday-Friday 9:30AM to 6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAID M ELNOUBI/Examiner, Art Unit 2644